Citation Nr: 1022090	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-11 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1983 to 
November 1999.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In April 2010, the Veteran testified at a hearing in front of 
the undersigned Veterans Law Judge at the VA Central Office 
in Washington, DC.  The transcript of the hearing has been 
reviewed and is associated with the claims file.


FINDING OF FACT

The Veteran is permanently and totally disabled due to 
service-connected disabilities, and her service-connected hip 
and spine disabilities result in the loss of use of one lower 
extremity, which together with the residuals of her organic 
injuries so affects the function of her balance, such as to 
preclude locomotion without the aid of a cane or a walker. 


CONCLUSION OF LAW

The criteria for specially adapted housing assistance have 
been met.  38 U.S.C.A.  §§ 2101(a) (West 2002); 38 C.F.R. § 
3.809 (2009). 








REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A.  §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v.  
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed.  
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [ ] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In light of the full grant of benefits sought on appeal in 
this decision, it is clear that no further notification or 
assistance is necessary to develop facts pertinent to this 
claim. 
Analysis

The Veteran essentially contends that she has lost the of use 
of one lower extremity, which together with residuals of her 
organic injuries affects her balance or propulsion, such as 
to preclude locomotion without the aid of her cane or her 
walker. 

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809(b) 
(2009).

The term "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches, or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d) (2009).  

In the present case, the Veteran is service-connected for 
status post total left hip arthroplasty, rated as 70 percent 
disabling; lumbar spine stenosis, status post fusion, rated 
as 60 percent disabling; status post fusion, cervical spine 
for cord compression, rated as 30 percent disabling; 
residuals of an oophorectomy, rated as 30 percent disabling; 
residuals of a fracture of the right ankle with degenerative 
joint disease and limitation of motion, rated as 20 percent 
disabling; degenerative joint disease of the left knee with 
limitation of motion, rated as 10 percent disabling; 
degenerative joint disease of the right knee with limitation 
of motion, rated as 10 percent disabling; residuals of a 
fracture of the right hip with degenerative joint disease, 
rated as 0 percent disabling; right ear hearing loss, rated 
as 0 percent disabling; sinusitis, rated as 0 percent 
disabling; and reactive airway disease, rated as 0 percent 
disabling.  The combined schedular rating is 100 percent.  
The Veteran has also been awarded several special monthly 
compensations.  Thus, it is clear that the Veteran is in 
receipt of service-connected compensation for permanent and 
total disability as she is rated at 100 percent disabled.

Additionally, a review of the medical evidence of record 
establishes that the Veteran has lost use of one lower 
extremity due to her service-connected left hip and spine 
disabilities, which together with the residuals of her 
organic injuries so affects the function of her balance, such 
as to preclude locomotion without the aid of a cane or a 
walker.  Indeed, the Veteran has submitted a voluminous 
amount of private medical records in support of her claim.  
These records show that she had a positive Trendelenburg gait 
and an antalgic gait in April 2010 and has used a cane or a 
walker for many years.  In May 2007, her doctor noted that 
she was wearing a hip abduction orthosis and required a cane 
full time and a walker on longer walks.  In July 2003, the 
Veteran's physical therapist and medical doctor wrote that 
due to her osteoarthritis, history of left total hip 
arthroplasty, trochanteric bursitis, and fusion of her 
cervical and lumbar spine, she could not ambulate safely 
without the use of a walker.  Additionally, due to the 
decreased somatosensory input from her lower extremities, she 
needed additional somatosensory input from her hands, which 
could be accomplished by placing them on the walker.  Because 
of this, she needed a special walker with large swivel 
wheels, a seat, a heavy duty adjustable frame, folding 
capability, and a basket to carry things.  

Furthermore, at her VA Central Office hearing, the Veteran 
presented credible testimony that she uses her cane or walker 
all the time.  She also reported at least two instances where 
she had a spasm or cramp in her leg and fell.  The Veteran 
also testified that she had constant pain in her legs and was 
only able to do limited chores around the house.  Finally, 
the Board notes that there is no evidence of record that 
contradicts the Veteran's claims and, notably, no evidence 
that indicates she is capable of ambulating without a cane or 
walker.  

Therefore, the evidence shows that the Veteran is in receipt 
of a 100 percent disability rating and has lost use of one 
lower extremity, which together with the residuals of her 
organic injuries so affects the function of her balance, such 
as to preclude locomotion without the aid of a cane or a 
walker.  Thus, entitlement to specially adapted housing is 
warranted, and the Veteran's appeal is granted.   


ORDER

Entitlement to specially adapted housing is granted, subject 
to the laws and regulations governing payment of monetary 
benefits.   



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


